Citation Nr: 0126738	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  98-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
December 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

On August 17, 1999, the Board entered a decision that denied 
the veteran's claim for the issue set forth above.  For the 
reasons explained below, that Board decision is hereby 
vacated.


ORDER

As noted above, on August 17, 1999, the Board issued a 
decision denying the veteran's claim.  After that decision 
was issued, on October 22, 2001, the Board received a motion 
from the veteran's representative, the Paralyzed Veterans of 
America (PVA), requesting that the Board's decision be 
vacated so that it could prepare a written informal 
presentation in support of the veteran's claim on appeal.  
The representative stated that, prior to the Board's August 
1999 decision, the veteran submitted a signed power of 
attorney in favor of the PVA, date-stamped as received by the 
RO on December 1, 1998, but evidently not associated with the 
claims file prior to his records being sent to the Board in 
1999. 

Because the veteran timely submitted a change in his 
representation prior to, but not acknowledged by, the Board's 
decision, in order to afford the veteran due process, the 
August 17, 1999, decision is, hereby, vacated.  See 38 C.F.R. 
§ 20.904 (2001).



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

